Citation Nr: 0723422	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-32 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
residuals of right tibia fracture, and, if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel
INTRODUCTION

The veteran had active military service from July 1968 to May 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.


FINDINGS OF FACT

1.  The Board last denied service connection for a right leg 
disability in an October 2000 decision, and the Chairman of 
the Board has not ordered reconsideration of this decision to 
date.  

2.  Some of the new evidence submitted subsequent to October 
2000 in support of the veteran's claim to reopen is material.

3.  It was noted on the veteran's entrance examination that 
x-rays taken on July 19, 1968, showed two small screws in the 
proximal tibia and healed tibial fracture that was not then 
considered disabling.  

 4.  Residuals of the veteran's preexisting right tibial 
fracture, status post fixation with two small screws, 
increased in severity during his military service.


CONCLUSIONS OF LAW

1.  The October 2000 Board decision that denied the veteran's 
claim for service connection for a right leg disability is 
final.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 
(2006).

2.  New and material evidence has been received, and the 
veteran's claim for service connection for residuals of a 
right tibial fracture is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The veteran's right tibial fracture, status post fixation 
with two small screws, was aggravated by his military 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  Upon receipt of a 
complete or substantially complete application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and notify the claimant and 
his or her representative, if any, of what information and 
evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, each of the 
five elements of the claim including notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In light of the favorable decision contained herein, that is, 
the reopening and granting of the claim, it is clear that 
sufficient evidence was developed in this case in this 
respect.  To the extent that there may be any deficiency of 
notice or assistance, the Board finds that there is no 
prejudice in proceeding with the veteran's claim given the 
favorable nature of the Board's decision. 

In October 2000, the Board last denied reopening the 
veteran's claim for a right leg disability.  Board decisions 
are final on the date stamped on the face of decision, unless 
the Chairman of the Board orders reconsideration of the 
decision.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. 
§ 20.1000, 20.1100 (2006).  This decision became final 
October 19, 2000.  The Chairman of the Board has not ordered 
reconsideration of this decision to date. 

The Board's October 2000 decision is, therefore, final and 
can only be reopened upon submission of new and material 
evidence.  In May 2004, the RO received the veteran's current 
claim.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2006).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

New evidence submitted in support of the veteran's claim 
consists of his statements and testimony; his spouse's 
testimony; three letters from his private treating physician 
dated in April 2004, May 2005 and June 2006; VA outpatient 
treatment records from September 2003 through June 2004; and 
two reports from a private independent medical examiner (IME) 
dated in January 2005 and September 2005.  The Board finds 
that the IME's reports and the June 2006 letter from the 
veteran's private treating physician to be material because 
they provide opinions that the veteran's current right leg 
disability is related to his military service.  Evidence 
previously of record did not contain any nexus opinion.

The Board, therefore, reopens the veteran's claim.  Since the 
RO also made a determination of the veteran's claim on the 
merits, the Board finds that it can consider the merits of 
the veteran's claim with no prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).   

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2006).  In this case, the veteran's entrance 
medical examination noted that x-rays of the right tibia 
revealed the existence of two small screws in the right tibia 
and healed tibia fracture.  Therefore, he is not entitled to 
the presumption of soundness for this condition.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) and (b) (2006).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(2006).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(b)(1) (2006).  Intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation; rather, the underlying 
condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that when a disability has improved in one respect 
but has been made worse in another respect by in-service 
medical or surgical treatment, the rating schedule should be 
used to determine if the overall degree of disability has 
increased during service.  Verdon v. Brown, 8 Vet. App. 529, 
538 (1996).

As previously stated, the veteran's service entrance 
examination report notes that x-rays taken on July 19, 1968 
of the right tibia showed two small screws in the proximal 
tibia, healed tibial fracture, which was not considered 
disabling.  A review of the service medical records shows 
that a consult request dated July 24, 1968, sought an opinion 
as to whether the veteran had symptomatic retention of 
orthopedic screw devices.  The requester indicated that he 
felt that part of the veteran's symptoms were 
"supratentorial."  The veteran underwent consult in October 
1968 and the doctor agreed with the "supratentorial" 
etiology.  The veteran was considered fit for duty 
orthopedic-wise.  

No further complaints are seen in the service medical records 
until April 1969.  The veteran was seen at sick call with 
complaints of increased right lower leg and knee pain.  
Examination was negative, and the veteran was referred to 
orthopedic for consultation.  An orthopedic consult was done 
on April 23, 1969.  The veteran said he had been doing fairly 
well, except he now complains of pain originating in the 
proximal tibial region and radiating to the knee.  He 
reported that prolonged ambulation causes the pain.  
Examination did not reveal any gross deformity of the right 
leg.  Range of motion of the right knee was good, and there 
was no knee instability found.  There was a tender area of 
the tibia where the screws are located.  X-rays revealed two 
metallic screws with well healed fracture and medical bowing 
of the tibia producing a slight varus stress at the knee, not 
considered of clinical significance.  The advice was to 
remove the screws.  The veteran declined at that time and 
instead requested lighter duty, which was recommended.  

The veteran was seen again for orthopedic evaluation on 
October 8, 1970.  The veteran complained of aching type 
discomfort of the proximal one-third right lower leg into the 
medial aspect of the knee with prolonged periods of being on 
his feet.  The examination revealed a tender area over the 
proximal one-third right tibia and over the medial collateral 
ligament with mild laxity of the right knee.  X-ray showed 
two screws in the right tibia with residual 10 degree valgus 
deformity.  The assessment was irritation by metallic 
fixation screws in the right tibia and chronic medial 
collateral ligament strain, right knee.  It was again 
recommended that the screws be removed, and the veteran 
agreed.  

However, there is no record that the veteran underwent 
surgery at that time to have the screws removed.  Instead, 
the service medical records show the veteran was seen again 
at the end of December 1971 with complaints of pain in right 
leg and reporting he still had the screws in.  Orthopedic 
consultation in January 1972 indicated that the veteran would 
be scheduled for removal of the surgical screws January 28, 
1972.  

The original service medical records received do not contain 
a record of any surgery in January 1972.  The veteran, 
however, submitted copies of the hospital and operation 
records relating to the recommended surgery.  These records 
show that the veteran underwent surgery to remove the screws 
from his right tibia on January 29, 1972.  Under spinal 
anesthesia, an attempt at removal of the two screws was 
performed.  They were, however, severely embedded in the 
tibia and could not be removed without completely disrupting 
the tibia and the heads of the screws were being stripped 
from the attempts at removal.  In view of this, it was felt 
that these were not probably the cause of the symptoms, and, 
therefore, the screws were not removed.  The Operation Report 
indicates that several screw drivers were used in attempt to 
remove the screws and all attempts failed by both surgeons.  
The heads of the screws began to become stripped, and it was 
felt it was better to leave the screws intact in that there 
was no reaction and there might be need to remove them at 
some later date.  

There is no separation examination in the service medical 
records.  The veteran was discharged from service in May 
1972.  The only VA examination that has been conducted in 
relation to the veteran's attempts to obtain service 
connection for his right leg disability was in November 1972.  
At that exam, the veteran reported injuring his right leg 
twice in service.  The first time was from a fall off a 
forklift but he said no treatment was carried out.  No time 
frame was given of when this injury occurred.  The second 
injury occurred in January 1972 when he fell down a ladder.  
He reported it was after this injury that they attempted to 
remove the screws that were placed in the leg in 1962.  He 
complained that he could not stand to drive a forklift 
because of continuous pressure on the leg and, with 
continuous driving a truck, his leg hurt.  He denied any 
swelling of the knee or leg, but reported having stiffness at 
night in the leg.  Examination revealed a healed surgical 
scar over the anteromedial aspect of the right leg at the 
junction of the proximal middle one-third.  There was no 
gross deformity noted.  There was normal motion of the knee 
and ankle, and no muscle atrophy or synovial thickening of 
any of the peripheral joints was noted.  X-rays revealed a 
well healed fracture of the tibia at the junction of the 
proximal and middle thirds with two screws present.  There 
was no evidence of reaction about the screws.  The diagnosis 
was healed fracture, tibia, without evidence of aggravation.

In support of his claim, the veteran has submitted letters 
from his private treating physician.  The April 2004 and May 
2005 letters from his private doctor only discuss the 
veteran's current problems with his leg which include pain 
and numbness requiring increased periods of rest.  The May 
2005 letter states that the veteran has a remote history of a 
posterior tibial nerve injury while in the Navy and has had 
progression of symptomatology through the years to the point 
where he has chronic pain as well as numbness in the 
distribution of his posterior tibial nerve.  In the June 2006 
letter, however, this doctor indicates that he has had an 
opportunity to review the veteran's medical records from VA 
as well as his service medical records.  He states that after 
acceptance into the Navy, the veteran had progressive right 
lower extremity pain with prolonged and vigorous activity and 
points to the relevant records from the service medical 
records discussed previously.  

Also in support of his claim, the veteran underwent an 
independent medical examination (IME) and has submitted two 
reports from the doctor who performed the IME.  This doctor 
indicates in his January 2005 report that he has reviewed 
medical records from multiple sources including VA treatment 
records, service medical records, and private treatment 
records.  He indicated he also reviewed VA adjudication 
records.  A second report was submitted in September 2005.  
In pertinent part, this doctor opines that the veteran's 
right leg disability was permanently aggravated by his 
military service.  He also opines that the veteran sustained 
an injury to the tibial nerve during the surgery in January 
1972 in which an attempt was made to remove the screws in the 
right tibia.  

The Board finds that the preponderance of the evidence is in 
favor of granting the veteran's claim for service connection 
based upon aggravation of the disability during service.  It 
is clear that the veteran was asymptomatic when he entered 
service.  Any symptoms he may have had were considered to be 
not disabling.  The service medical records clearly show 
three distinct episodes of problems with the veteran's right 
leg related to the preexisting disability - in April 1969, 
October 1970 and January 1972.  Whether or not these were due 
to additional injury to the right leg is not clear.  The 
service medical records do not record any complaints of 
injury, only the history of the fracture with insertion of 
two screws.  It is clear, however, that the veteran's 
disability increased during service.  In October 1968, no 
objective findings of any residuals is seen.  In April 1969, 
however, the veteran had tenderness over the proximal one-
third of the tibia.  A bowing of the tibia with a varus 
deformity of the knee was noted on x-ray for the first time 
but was not considered to be clinically significant as a 
cause of the veteran's pain.  It was considered that the 
veteran's complaints of pain were due to the retained 
surgical screws and it was recommended that they be removed.  
In October 1970, the objective evidence again showed the 
veteran had tenderness over the proximal on-third of the 
tibia.  He also had, however, pain and medial collateral 
ligament laxity in his right knee.  X-rays showed a 10 degree 
valgus deformity in the right knee.  The diagnosis included 
chronic medial collateral ligament strain secondary to the 
tibial fracture.  It was again recommended that the screws be 
removed.  The veteran finally agreed to have surgery in 
January 1972 to remove the screws in an attempt to ameliorate 
his problems with the right leg.  The surgery, however, was 
not successful in removing the screws.  Thus it cannot be 
said that the surgery ameliorated the veteran's problems.  

There are no medical records showing the veteran's status at 
the time of his discharge in May 1972.  Although the VA 
examination conducted in November 1972 resulted in a finding 
of no current residuals, the Board notes the complaints at 
that examination are consistent with his complaints seen in 
the service medical records.  In service, the veteran 
consistently complained of pain with prolonged standing and 
ambulation.  At the VA examination, he complained of pain in 
the leg with continuous pressure while driving a truck or a 
forklift.  These complaints are consistent in that they show 
the veteran was unable to withstand pressure on the leg, 
whether from standing, walking or driving, without 
experiencing pain.  Current VA treatment records show the 
veteran now has an essential tremor in his right leg worsened 
by putting weight on it with some evidence of a tibial 
neuropathy.  The veteran's private treating physician and the 
IME doctor both relate the veteran's current nerve problems 
to the veteran's right tibia fracture and its aggravation in 
service.

Finally, the veteran testified at a Travel Board hearing in 
October 2006 that he received periodic treatment for his 
right leg disability since his separation from service.  His 
wife testified that the veteran was treated for his right leg 
disability in the 1970s by a private doctor that she worked 
for.  She confirmed that the veteran was periodically seen by 
this doctor during the entire time she worked for him, which 
was until the early 1980s.  

Thus the Board finds that the veteran's preexisting right 
tibia fracture, status post fixation with two screws, 
increased in severity during service.  Thus the presumption 
of aggravation attaches and can only be rebutted by clear and 
unmistakable evidence that the increase in severity was due 
to the natural progress of the disability.  The evidence does 
not show that the increase in service was due to the natural 
progress of this condition, but rather that it was due to 
increased stress on the right leg due to prolonged standing 
and ambulation and possibly due to additional injury.  

For the foregoing reasons, the Board finds that service 
connection for residuals of a right tibia fracture is 
warranted.  The veteran's appeal is, therefore, granted.








ORDER

New and material evidence having been received, the veteran's 
claim for service connection for residuals of right tibia 
fracture is reopened and service connection for that 
disability is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


